Title: To James Madison from David Jameson, 10 March 1781
From: Jameson, David
To: Madison, James


Dr Sir
Richmond March 10. 1781
In my letter by last post I mentioned to you that I had been absent sometime looking into my affairs in the lower Country, as an apology for not writing. I forgot then to acquaint you that the Auditors have recd. the box of Papers, but have not opened it. We have recd. no intelligence from Gen. Greenes Camp since the Govrs. letter to the President of Congress by the Express. I please myself with the hope that Gen Greene will be enabled to give a good accot. of Ld Cornwallis. I have seen Mr Maury. Col Harrison is not yet returned. The Assembly propose emitting ten Million wch. Sum I am sorry to say I fear will not serve till May. Some G[entle]men here insinuate that Dr Franklin is alone blameable for the delay in the clothing &ca. so long expected from France. We are anxious to know the true reason Cap Maxwell who had been sent down the Bay with dispatches for the French Commodore was chased by two sloops & with difficulty got into Back River. while he contd. there (on the [?]th), he saw the Swift & two Sloops go out from Hampton Road and so station themselves in the Bay as to give Signals from the Capes up. Maxwell waited in hope of a favourable opporty of going out in quest of the French Ships. Neither he or any other person then knew they were gone back to Rhode Island. most heartily do I wish they were returned. I shall be quite uneasy till I hear they are again in our Bay. were they now in, I should not doubt of Arnolds Banditti, Ships and all, falling into theirs & our hands. If they do not appear soon I fear it will be difficult to keep our Militia in the Field. the Militia law is very defective and I am sorry to say too many avail themselves of its defects. while Maxwel lay with his Boat in Back River the British made the expedition mentd. in the Gazette A Midshipman & 7 sailors deserted from the Charon report that the Men on board the Fleet are at half allowance of provisions—that a quarrel subsisted between Cap Simonds & Arnold about the division of the plunder—that the Charon lay at the entrance of Eliz[abeth] River, that they had Vessels ready to sink in the Chanel that they had fire ships & floating batteries—that there were great dissentions among the land officers, the regulars held with Dundas & Simcoe, the provincials adhered to Arnold, that desertion prevailed, that a Fever raged among the Negroes wch. swept off great numbers of them.
It is reported that letters have been intercepted between Arnold & Gen Gregory of N. Carolina who was stationed at the N. West landing—however if it is true (—I hope it is not—) I believe that pass will be kept secure, as a body of Men had been ordered there to reinforce Gregory, fearing Arnold might attempt to escape that way Adieu
D. Jameson
